           Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 1 of 10




                                 UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF NEW YORK



                                                        X
WILLIS TOWERS WATSON PUBLIC LIMITED                           21-cv-00487
COMPANY and WILLIS RE INC.
                     Plaintiffs,

         v.                                                 Declaration of James Bradshaw In
                                                            Support of
                                                            Support  of Plaintiff’s
                                                                         Plaintiff's Motion
                                                                                     Motion For A
                                                                                            For A
PAUL HERRIOTT,                                              Temporary Restraining Order and A
                                                            Preliminary Injunction
                                    Defendant.

         1.       I, James Bradshaw, make this Declaration under penalty of perjury and submit this

Declaration in support of the Motion for a Temporary Restraining Order and a Preliminary

Injunction filed
Injunction filed by
                 by Plaintiffs
                    Plaintiffs Willis
                               Willis Towers Watson Public
                                      Towers Watson Public Limited Company ("WTW")
                                                           Limited Company (“WTW”) and
                                                                                   and Willis
                                                                                       Willis

Re Inc.
Re      (“Willis Re")
   Inc. ("Willis Re”) (collectively
                      (collectively "Willis").'
                                    “Willis”).1       This Declaration is based on my personal

knowledge.

         2.       I am the Chief Executive Officer for Willis Re Inc. My office is located in New

York, New York.

         3.       As a leading reinsurance broker, Willis Re, among other things, secures treaty

reinsurance for its clients. Treaty casualty reinsurance is coverage purchased by primary casualty

         to cover
insurers to cover aa block
                     block of
                           of risks held in
                              risks held in the
                                            the primary
                                                primary casualty
                                                        casualty insurer's
                                                                 insurer’s book
                                                                           book of
                                                                                of business.
                                                                                   business. The
                                                                                             The

insurance company pays an annual premium, and Willis Re, as the broker, receives a percentage

of that premium.

         4.       The nature of the reinsurance and brokerage business is such that client and

prospective client’s
prospective client's identities, preferences, risk
                     identities, preferences, risk tolerances
                                                   tolerances and
                                                              and other
                                                                  other similar
                                                                        similar information is
                                                                                information is



11 Willis Re is an indirect subsidiary of WTW.




26525918v.1
          Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 2 of 10




extremely valuable. Such information, which allows companies such as Willis Re to serve clients,

could also be used by competitors to entice a client away from Willis Re.

        5.     This information provides Willis Re with a competitive advantage in providing

reinsurance brokerage services at competitive pricing to its clients. Willis Re provides extensive

research, information, and training in particular areas of specialty so that employees can meet the

needs of its clients to develop optimal risk management solutions.

        6.     From May 12, 2003 to until January 21, 2021, Defendant Paul Herriott was

employed by
employed by Willis
            Willis Re,
                   Re, based
                       based in Willis Re's
                             in Willis Re’s San Francisco, California office. Herriott reported
                                            San Francisco,

to me from 2010 to 2021.

        7.     Willis Re employed Herriott as an Executive Vice President and National Sales

Director. He was a member of the North American Executive committee which establishes and

implements sales and client management strategies across North America. His duties also included

reinsurance brokerage services for Willis Re clients in its healthcare and professional liability

segments, which includes, among other things, placing reinsurance requested by insurance clients

with reinsurance companies on the best terms available, advising clients on how to structure their

reinsurance coverage,
reinsurance           marketing clients'
            coverage, marketing clients’ reinsurance
                                         reinsurance programs
                                                     programs to
                                                              to reinsurers,
                                                                 reinsurers, managing
                                                                             managing clients'
                                                                                      clients’

reinsurance programs and helping clients process reinsurance claims.

        8.     Herriott was also the head of sales for Willis Re in North America, and he has

managed Willis
managed Willis Re's
               Re’s sales
                    sales software
                          software rollout
                                   rollout and
                                           and usage
                                               usage across
                                                     across North
                                                            North American
                                                                  American branches
                                                                           branches of the

online client relationship management tool that Willis Re uses for client development and ongoing

care and
care and management
         management of
                    of clients. Herriott has
                       clients. Herriott     managed Willis
                                         has managed Willis Re's
                                                            Re’s sales
                                                                 sales support
                                                                       support staffing
                                                                               staffing and
                                                                                        and

products (e.g., the Request for Proposal) accessed by all North American branches across Willis

Re. He
Re. He has
       has managed
           managed Willis
                   Willis Re's
                          Re’s sales
                               sales conferences, and tracked
                                     conferences, and tracked and
                                                              and reported on Willis
                                                                  reported on Willis Re's
                                                                                     Re’s sales
                                                                                          sales




                                                -2-
26525918v.1
          Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 3 of 10




“pipeline” across
"pipeline" across all
                  all branch
                      branch offices
                             offices in
                                     in North
                                        North America,
                                              America, to
                                                       to the
                                                          the Willis
                                                              Willis Re
                                                                     Re Executive Committee, and
                                                                        Executive Committee, and

to Willis
to        Re’s Global
   Willis Re's Global Executive Committee.
                      Executive Committee.

        9.                                                         into Willis
               Through this role, Herriott has had unique insights into Willis Re's
                                                                               Re’s company
                                                                                    company

strategy and direction. He has participated on a weekly Willis Re executive call wherein

participants discussed day-to-day management of the business units in North America. Herriott

has also participated in multiple meetings each year in New York to address broader core strategies

around growth, hiring, investments, sales and operations. His responsibilities at Willis Re have

also included maintaining and servicing existing client relationships, managing the profitability of

his book of business, and acquiring new clients

        10.    By virtue of his position at Willis Re, Herriott was provided with and given access

to highly confidential and proprietary information, including trade secrets.

        11.    To ensure the success of employees like Herriott, Willis Re provided him with the

resources necessary to do his job and develop and nurture these important client relationships with

new, existing and potential clients including office space, marketing support, computer systems,

administrative, clerical and sales support, research, travel and expense reimbursement, all of which

was provided at hundreds of thousands if not millions of dollars in expense to Willis Re.

        12.    Herriott benefited
               Herriott benefited from Willis Re's
                                  from Willis Re’s advertising,
                                                   advertising, goodwill,
                                                                goodwill, name
                                                                          name recognition,
                                                                               recognition, and
                                                                                            and

promotional marketing.

        13.    The competitive, confidential and proprietary information gathered and generated

by Willis Re through its employees has been compiled over many years at significant expense. To

protect these investments, information and customer relationships from unfair competition, Willis

Re requires most or all of its employees to enter into agreements that contain reasonable and

narrowly tailored restrictive covenants that prohibit the use and disclosure of confidential and




                                                  -3-
26525918v.1
          Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 4 of 10




proprietary information and restricts the solicitation of certain clients and prospective clients and

the solicitation of employees during employment and for a reasonable period of time post-

separation. Such restrictive covenants are accepted and utilized industry-wide as reasonable and

necessary to prevent unfair competition, and, upon information and belief, TigerRisk Partners LLC

uses similar restrictive covenants in their employment agreements.

        14.    These common restrictions do not prevent employees from working in the industry

for other competitors. Rather, they only ensure fair competition through the protection of certain

valuable account relationships and confidential information.

        15.    On January 6, 2021, Herriott, along with nine other Willis Re employees who are

members of his team, abruptly and simultaneously resigned from Willis Re by sending notice of

his resignation via email to me. A true and accurate copy of that email is annexed hereto as Exhibit

   Herriott’s last
A. Herriott's      day of
              last day of employment with Willis
                          employment with Willis Re
                                                 Re was
                                                    was January 21, 2021,
                                                        January 21, 2021, following
                                                                          following expiration

of a fifteen (15) day notice period.

        16.    On or about January 8, 2021, it was publicly announced in the media that Herriott

would be joining TigerRisk Partners LLC, a direct competitor of Willis Re, as a reinsurance broker

and part of a larger team of nine other reinsurance brokers who are also departing from Willis Re.

A true and correct copy of the announcement is annexed hereto as Exhibit B. On or about January

22, 2021, Herriott began work at TigerRisk Partners LLC.

        17.    The team’s annual
               The team's annual book
                                 book of
                                      of business
                                         business for
                                                  for Relevant
                                                      Relevant Clients
                                                               Clients (as
                                                                       (as defined
                                                                           defined in
                                                                                   in their
                                                                                      their

agreements), is in excess of $15 million dollars.

        18.    Willis Re is not trying to prevent Herriott from working for TigerRisk Partners,

LLC. Rather it is only seeking to enforce the reasonable covenants Herriott agreed to in the

agreements he signed.




                                                -4-
26525918v.1
            Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 5 of 10




        19.      As a condition of an award of extraordinary compensation offered only to select

employees, on April 2, 2018, Herriott entered into an Agreement of Restrictive Covenants and

Other Obligations
Other Obligations For
                  For Employees
                      Employees In
                                In The
                                   The United
                                       United States
                                              States (the “RCA”) with
                                                     (the "RCA") with WTW,
                                                                      WTW, attached
                                                                           attached as
                                                                                    as

Exhibit C.

        20.      On or about April 1, 2019, and as condition of an additional award of stock, Herriott

again entered into the RCA with WTW, attached as Exhibit D.

        21.      On or about April 1, 2020, and as condition of an additional award of stock, Herriott

                                                         E.22
again entered into the RCA with WTW, attached as Exhibit E.

        22.      The RCA provides the following with respect to Confidential Information:

                 Without the
                 Without   the Company's
                               Company’s prior
                                           prior written
                                                 written consent,
                                                          consent, the
                                                                   the Associate
                                                                       Associate shall
                                                                                   shall not
                                                                                         not directly
                                                                                             directly or
                                                                                                      or
                 indirectly, at
                 indirectly, at any
                                 any time
                                      time during
                                           during or
                                                  or after
                                                       after the
                                                             the Associate's
                                                                 Associate’s employment
                                                                               employment withwith any
                                                                                                    any
                 Employer,   disclose any
                 Employer, disclose   any Confidential
                                          Confidential Information   and shall
                                                        Information and  shall use
                                                                               use the
                                                                                   the Associate's
                                                                                       Associate’s best
                                                                                                    best
                 efforts to prevent the taking or disclosure of any Confidential Information to a
                 Competitor, or otherwise, except as reasonably may be required to be disclosed by
                 the Associate in the ordinary performance of his or her duties for Employer or as
                 required by law.

      23.        The RCA further provides with respect to Non-Solicitation:
                 [Mr. Herriott] shall not, for the Relevant Period, directly or indirectly for a
                 Competitor or otherwise:
                 3.3.1. within the Relevant Area, solicit any Relevant Client or Relevant Prospect
                 for the purposes of any Business which competes or will compete or seeks to
                 compete with the Restricted Group;
                 3.3.2. within the Relevant Area, accept, perform services for, or deal with any
                 Relevant Client or Relevant Prospect for the purposes of any Business which
                 competes or will compete or seeks to compete with the Restricted Group;
                 3.3.3. solicit for employment or entice away from the Restricted Group any Key
                 Personnel; or

                 3.3.4. employ or engage or endeavour to employ or engage any Key Personnel.




2
2The extraordinary compensation included these three awards of stock that have a current value of approximately
$450,000.



                                                       -5-
26525918v.1
            Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 6 of 10




      24.          The RCA further provides the following key definitions, among others:

              “Confidential Information”
              "Confidential                  shall mean
                              Information" shall   mean all
                                                        all trade
                                                            trade secrets
                                                                  secrets and
                                                                          and non-public
                                                                              non-public information
              concerning the financial data, strategic business plans, and other non-public,
              proprietary, and confidential information of the Restricted Group. Confidential
              Information includes, but is not limited to, the following information: identities of
              Relevant Clients and Relevant Prospects; identities of companies from which any
              Subsidiary obtains insurance coverage for Relevant Clients and Relevant Prospects;
              policy terms, conditions, rates and expiration dates pertaining to Relevant Clients
              and Relevant Prospects; risk characteristics of Relevant Clients and Relevant
              Prospects; and non-public information of the Restricted Group concerning insurance
              markets for particular risks. Confidential Information shall not include information
              that is within public domain, provided that Associate was not responsible, directly or
              indirectly, for such information entering the public domain without the Restricted
              Group’s   consent.
              Group's consent.
              “Key Personnel”
              "Key               shall mean
                    Personnel" shall   mean any
                                             any person
                                                  person who
                                                         who is at the
                                                             is at the date
                                                                       date the
                                                                            the Associate
                                                                                Associate ceases
                                                                                          ceases to
                                                                                                 to be
                                                                                                    be
              an employee of Employer or was (i) at any time during the period of twelve (12) months
              prior to that date employed by the Restricted Group, (ii) an employee with whom
              Associate had dealings, and (iii) employed by or engaged in the Business in a managerial
              capacity, or was an employee with insurance, reinsurance or other technical expertise.

              “Relevant Area"
              "Relevant         shall mean
                         Area” shall  mean the
                                            the counties,
                                                counties, parishes,
                                                          parishes, districts,
                                                                    districts, municipalities,
                                                                               municipalities, cities,
                                                                                               cities,
              metropolitan regions, localities and similar geographic and political subdivisions,
              within and outside of the United States of America, in which the Employer, the
              Company or any of its Subsidiaries has carried on Business in which the Associate
              has been involved or concerned or working on at any time during the period of
              twelve (12) months prior to the date on which the Associate ceases to be employed
              by Employer.

              “Relevant Client”
              "Relevant           shall mean
                          Client" shall mean any
                                               any person,
                                                   person, firm or company
                                                           fn-m or company who
                                                                            who or
                                                                                 or which
                                                                                     which at
                                                                                            at any
                                                                                               any
              time during the period of twelve (12) months prior to the date on which the
              Associate ceases to be employed by Employer is or was a client or customer of the
              Employer, the Company or any of its Subsidiaries or was in the habit and/or practice
              of dealing under contract with the Employer, the Company or any of its Subsidiaries
              and with whom or which the Associate had dealings related to the Business or for
              whose relationship with the Employer, the Company or any of its Subsidiaries the
              Associate had responsibility at any time during the said period.

              “Relevant Period”
              "Relevant          shall mean
                         Period" shall mean the
                                             the period
                                                 period of
                                                        of twenty
                                                           twenty four (24) months
                                                                  four (24) months following the
                                                                                   following the
              date on which the Associate ceases to be employed by Employer.

              “Relevant Prospect"
              "Relevant              shall mean
                         Prospect” shall   mean any
                                                 any person,
                                                     person, firm    or company
                                                               fn-m or  company who
                                                                                 who or
                                                                                      or which
                                                                                         which at
                                                                                                at any
                                                                                                   any
              time during the period of six (6) months prior to the date on which the Associate ceases
              to be employed by Employer was an active prospective client of the Employer, the
              Company or any of its Subsidiaries with whom or with which the Associate had
              dealings related to the Business (other than in a minimal and non-material way).


      25.          With respect to choice of law, the RCA provides:




                                                     -6-
26525918v.1
            Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 7 of 10



                This [RCA] shall be governed by and construed in accordance with the laws of
                the state of New York, without regard to its conflicts of law principles.

      26.       With respect to the forum for disputes, the RCA provides:


                Any suit, action or proceeding arising out of or relating to this RCA shall only be
                brought in the State and Federal Courts located in the County of New York, State
                of New York and the Parties hereto irrevocably and unconditionally submit
                accordingly to the exclusive jurisdiction of such courts for the purpose of any such
                suit, action or proceeding. The Associate hereby irrevocably and unconditionally
                waives any objections he or she may now have or hereafter have to the laying of
                the venue of any suit, action or proceeding arising out of or relating to this RCA in
                the foregoing courts. The Associate further acknowledges that for purposes of
                N.Y.C.P.L.R. 327(b) and N.Y. G.O.L. Section 5-1402, the value of the Plan is in
                excess of One Million Dollars ($1,000,000) and the Associate hereby further
                irrevocably and unconditionally waives any claim that any such suit, action or
                proceeding brought in the foregoing courts has been brought in an inconvenient
                forum.


      27.       On January
                On         11, 2021,
                   January 11, 2021, Willis
                                     Willis Re's
                                            Re’s Chief
                                                 Chief Counsel,
                                                       Counsel, Sheri
                                                                Sheri E. Bloomberg, reminded

Defendant via letter of his contractual obligations to Willis under the RCA, attached as Exhibit F.

      28.       On January
                On         14, 2021,
                   January 14, 2021, Willis
                                     Willis Re's
                                            Re’s Chief
                                                 Chief Counsel,
                                                       Counsel, Sheri
                                                                Sheri E. Bloomberg, again
                                                                      E. Bloomberg, again

reminded Defendant via email of his contractual obligations to Willis under the RCA, attached as

Exhibit G.

      29.       On January
                On         20, 2021,
                   January 20, 2021, Willis
                                     Willis Re's
                                            Re’s Chief
                                                 Chief Counsel,
                                                       Counsel, Sheri
                                                                Sheri E. Bloomberg, again
                                                                      E. Bloomberg, again

reminded Herriott via letter of his duties owed to Willis under the RCA and requested that Herriott

confirm in writing by 5:00 p.m. EST on January 20, 2021 his agreement to fulfill these duties,

attached as Exhibit H. In response, Herriott vaguely represented that he intended to comply with

his "legal
his “legal obligations."
           obligations.”

      30.       On January 20, 2021, Willis, through its counsel, notified TigerRisk Partners via

letter of the above RCA and provided a copy of the RCA, the letter and the Complaint in this

action, attached as Exhibit I.




                                                 -7-
26525918v.1
            Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 8 of 10




      31.       On January
                On         21, 2021,
                   January 21, 2021, Willis
                                     Willis Re's
                                            Re’s Chief
                                                 Chief Counsel,
                                                       Counsel, Sheri
                                                                Sheri E. Bloomberg, requested
                                                                      E. Bloomberg, requested

via letter that Herriott confirm that he will be adhering to the covenants in the RCA, attached as

Exhibit J. At the time of making this declaration, Willis Re has not received the requested

confirmation from Herriott.

        32.     Instead of responding to Willis Re to clarify and confirm that he will be adhering

to the covenants in the RCA, and instead of petitioning this Court for relief as required by the

RCA, Herriott and TigerRisk Partners, represented by the same counsel, filed a complaint on

                 – two days after the Willis Re commenced an action before this Court —
January 22, 2021 —                                                                    – in the

Superior Court of the State of California, County of San Francisco against Willis as Case No.

              (the "California
CGC-21-589171 (the “California Action"),
                               Action”), attached
                                         attached as
                                                  as Exhibit K.

        33.     Willis in the California Action timely filed a Notice of Removal, removing the case

to the United States District Court, Northern District of California. See Exhibit K.

        34.     By filing the California Action against Willis, Herriott materially breached the

RCA’s Forum
RCA's Forum Selection Clause.
            Selection Clause.

        35.      Willis in the California Action will be seeking to have that impermissible action

dismissed as all disputes under the RCA must be brought in this Court and can and should be

decided by the Court in this action.

        36.     Permitting the California Action to proceed in direct violation of the RCA will

require that Willis simultaneously litigate in multiple jurisdictions claims based on the same set of

underlying facts.

        37.     Permitting the California Action to proceed will also cause Willis significant

business disruption, substantial and unnecessary costs, and will divert significant resources,

including time, money and employees, away from the strategic priorities of the business.




                                                -8-
26525918v.1
          Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 9 of 10




        38.     Willis will be required to engage in duplicative document productions, as well as

deposition testimony from many of the same Willis Re witnesses on the same subjects.

        39.     This will further
                This will         compel Willis
                          further compel Willis Re's
                                                Re’s business,
                                                     business, client
                                                               client services
                                                                      services and
                                                                               and legal
                                                                                   legal personnel
                                                                                         personnel

to expend unnecessary time and resources on duplicative document productions, and to prepare

for and provide duplicative deposition testimony.

        40.      The differing procedural rules in California, and the fact that the two actions can

be expected to proceed to according to materially varying schedules, will significantly complicate

effort to coordinate discovery and eliminate redundancies.

        41.     Litigating the California Action has thus far already required the expenditure of

significant resources, which include the expenditure of time and money retaining outside counsel

in a different jurisdiction.

        42.     In addition, the prospect of inconsistent rulings and adverse injunctive relief

resulting from
resulting from the
               the California
                   California Action
                              Action stands
                                     stands to
                                            to impact Willis Re's
                                               impact Willis Re’s customer
                                                                  customer relationships
                                                                           relationships and good

will with the Relevant Clients.

        43.     It is clear that Herriott, who utilized the resources of Willis Re to acquire multi-

million dollar customer relationships, for which he was well compensated, is now trying to take

those customer relationships from Willis Re to TigerRisk Partners, which will cause irreparable

harm to Willis Re and which is incapable of precise calculation, and monetary damages alone are

inadequate to compensate Willis Re.

        44.     Willis is not trying to stop Herriott from working for Tiger Risk. He is free to do

so, but he cannot breach his RCA by soliciting or servicing certain customers he worked for while

at Willis Re.




                                                 -9-
26525918v.1
         Case 1:21-cv-00487-JMF Document 12 Filed 01/28/21 Page 10 of 10




        45.    Unless injunctive relief is granted enforcing the RCA, Willis Re will suffer

irreparable harm by way of loss of or damage to its client relationships, client goodwill, and client

revenues; threat to office stability, morale, and procedures; and present economic loss, which is

unascertainable at this time, and future economic loss, which is presently incalculable.

        46.                   of immediate
               In the absence of immediate injunctive
                                           injunctive relief,
                                                      relief, the
                                                              the damage
                                                                  damage to
                                                                         to Willis
                                                                            Willis Re's
                                                                                   Re’s business
                                                                                        business

and the loss of client goodwill, which Willis Re has built through the expenditure of substantial

effort and expense as detailed above, would be incalculable.

        47.    Willis Re stands not only to lose clients and employees to a competitor, but also

lose the referrals from existing clients.

        48.     Herriott’s unlawful
                Herriott's unlawful acts
                                    acts will
                                         will also
                                              also result
                                                   result in the tarnishing
                                                          in the tarnishing of
                                                                            of Willis
                                                                               Willis Re's
                                                                                      Re’s image of
                                                                                           image of

dependability, stability, and client service, the loss of client confidence, the loss of talent to a

competitor, and the loss of office stability and morale.

        49.    Only an immediate injunction can prevent the irreparable harm that Defendant will

continue to cause and seek to achieve.

        Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing

Declaration is true and correct.



Dated: January 28, 2021

                                                       ____________________________________
                                                       James Bradshaw




                                                -10-
26525918v.1
